Citation Nr: 1732588	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  03-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2003 rating decision in which the RO, inter alia, increased the rating for pseudofolliculitis barbae from 0 to 10 percent, effective December 12, 2001.  In February 2003, the Veteran filed a notice of disagreement (NOD).  In May 2003, the RO increased the rating for pseudofolliculitis barbae from 10 to 30 percent, also effective December 12, 2001.  A statement of the case (SOC) was issued in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2004.

Although the RO has granted higher ratings for pseudofolliculitis barbae during the pendency of this appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an October 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In October 2012, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2013 SSOC) and returned this matter to the Board for further consideration.

In August 2013, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2016).

Also in August 2013, the Board again remanded the claim on appeal for further development.  The Board also remanded the issue of entitlement to an initial rating in excess of 10 percent for costochondritis for issuance of an SOC, noting that the Veteran had disagreed with the rating assigned by the RO in an October 2012 rating decision that effectuated the Board's grant of service connection for costochondritis.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.29 (2016).

In April 2016, the RO issued an SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for costochondritis.  The Veteran did not thereafter file a substantive appeal to the Board.  Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for costochondritis is not currently before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).

Also in April 2016, after accomplishing the requested action as regards the remanded claim for a rating in excess of 30 percent for pseudofolliculitis, the RO continued to deny that claim (as reflected in an April 2016 SSOC), and returned the matters to the Board for further appellate consideration.  The matter was then returned to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, and various other documents, that are either duplicative of the evidence in the Veteran's VBMS file or are irrelevant to the issues on appeal.  All such records have been reviewed.

As a final preliminary matter, the Board notes that the Veteran has perfected appeals in the other claims streams, stemming from rating decisions issued in March and November 2015.  In the March 2015 rating decision, the RO denied service connection for sleep deprivation, denied a compensable rating for the Veteran's service-connected headaches, and determined that new and material evidence had not been submitted to reopen a claim for service connection for depression and anxiety, claimed secondary to pseudofolliculitis barbae.  In April 2015, the Veteran filed an NOD.  An SOC was issued in March 2017, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2017.  The appeal was then certified to the Board in June 2017.

In the November 2015 rating decision, the RO determined that new and material evidence had not been submitted to reopen various service connection claims and also denied several increased rating claims.  In December 2015, the Veteran filed an NOD wherein in disagreed only with the RO's determination that new and material evidence sufficient to reopen previously denied claims for service connection for impotence, unexplained itching due to right leg surgery, a lower right waist condition, hypertension, and pharyngitis had not been submitted.  An SOC was issued in February 2016 and the veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2016.  The appeal was then certified to the Board in September 2016.

As regards to the other two perfected appeals, the Board notes that in both VA Form 9s, the Veteran checked the box indicating his desire to testify before a Veterans Law Judge at a Board hearing in Washington, DC (Central Office Hearing).  The Board notes that these other two appeals streams have been docketed separately.  The Board further notes that although the claims denied by the RO in March 2015 have been certified to the Board for appeal, the appeal as to these matters has not yet been received at the Board.  In this regard, the Board notes that it will not activate new appeals with pending hearing requests, unless the matter is inextricably intertwined with an already active appeal that is at the Board, because doing so would result in further delaying the Veteran's hearing request.  Accordingly, because the other two appeals streams concern issues not intertwined with the matter currently before the Board, the Board finds no reason to delay adjudication of the matter to be decided herein or to merge the various claims streams into one appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.   At no point pertinent to the December 2001 claim for increase has the Veteran's pseudofolliculitis barbae been manifested by ulceration or extensive exfoliation or crusting, nor has it been shown to be exceptionally repugnant.  

3.  During the relevant time period, the Veteran's pseudofolliculitis barbae has not affected 40 percent of his total body or more than 40 percent of his exposed areas; has not necessitated constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12 month period; and has not been productive of visible or palpable tissue loss, gross distortion or asymmetry, or four or five characteristics of disfigurement.

4.  The disability under consideration has not been shown to be so exceptional or unusual to warrant assignment of any higher, extra-schedular rating, and no claim of unemployablity due to the disability been raised.



CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes (DCs) 7800, 7806, 7813 (2001 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, relevant notice pertinent to the increased rating claim has been provided, and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided throughout the course of his appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the claim are the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that, consistent with Bryant, the undersigned VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the August 2007 hearing, the undersigned enumerated the issue on appeal at that time, to include the matter of an increased rating for pseudofolliculitis barbae.  Also, testimony was elicited from the Veteran regarding the nature and severity of his pseudofolliculitis barbae symptoms and medical treatment.  Although the undersigned did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Analysis

The current appeal stems from the Veteran's December 12, 2001, claim for an increased rating for his previously service-connected pseudofolliculitis barbae, which claim led to the assignment of a 30 percent rating, effective from December 12, 2001.  Accordingly, the question before the Board is whether, at any point pertinent to the December 2001 claim, a rating in excess of 30 percent is warranted.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria  (see generally 38 C.F.R. 4.1, Schafrath v. Derwinski, 1 Vet. App. 589 (1995)), the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In the instant case, the Veteran's 30 percent rating for his pseudofolliculitis barbae was initially assigned under 38 C.F.R. § 4.118, DC 7899-7813 and DC 7813-7800.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016).  The initial use of "99" in this case is reflective of a skin disability not listed in the VA's rating scheduled, which disability the RO felt was most appropriately evaluated under the DC then as in effect pertaining to dermatophytosis.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  Evaluation of the Veteran's pseudofolliculitis barbae under DC 7813-7800 indicates that dermatophytosis, which encompasses pseudofolliculitis or tinea barbae, is the service-connected disorder and that the disability is being rated as disfigurement of the head, face, or neck in accordance with the criteria set forth in DC 7800.

In this regard, the Board notes that the criteria for rating disabilities of the skin, to include scars, have undergone two revisions during the pendency of the Veteran's claim, the first of which was made effective from August 30, 2002, and the second of which was made effective from October 23, 2008. See 67 Fed. Reg. 49,590-9 (July 31, 2002); 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  With regard to the second set of revisions made during the pendency of the Veteran's appeal to the criteria for rating disabilities of the skin, it is explicitly stated that those the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  As the current claim was received prior to October 23, 2008, and no such request for review under the new criteria has been made in this case, those revisions do not apply.  Id.  Accordingly, the Board will consider whether the Veteran is entitled to a rating in excess of 30 percent under the applicable criteria effective prior to October 23, 2008, to include the criteria in effect prior to August 30, 2002.

Evidence relevant to the severity of the Veteran's service-connected pseudofolliculitis barbae during the pendency of the claims, the evidence shows that in filing for an increased rating in December 2011, the Veteran reported that the skin on his face was constantly painful.  VA treatment records show that in May 2002, the Veteran represented with complaints of a two week skin rash.  Examination of the Veteran revealed an oval lesion in the right axillary region of the trunk.  The impression was pityriasis rosea and the Veteran was prescribed Ibuprofen and hydroxyzine.

In October 2002, the Veteran underwent a VA skin examination.  Physical examination of the face revealed the presence of pseudofolliculitis barbae beginning at the face, extending from near the ear to near the chin, and on the neck, extending down from the mandible.  It was noted to extend three inches from the ear towards the midline and four and a half inches to the midline of the neck.  The Veteran's pseudofolliculitis barbae was noted to be atypical, with facial changes from pseudofolliculitis barbae.  Photographs were taken at the time of the examination.

The Veteran was again examined in December 2003.  At that time, he reported that since he started shaving every day while in the military, he had developed "bumps" in his beard.  He stated that he had tried numerous treatments, to include topical lotions and creams, as well as trying to grow his beard and trying to tease out the hairs in the beard area.  During the examination, the Veteran complained of extreme pain, pruritus, itching, and irritation in his beard area.  He denied any systemic side effects of any of the treatments that he has had and also stated that he has not had any infections such as fever or weight loss.  He did report some local infections with the local furunculus and other infections with cutaneous fur.

Physical examination of the beard and anterior neck area revealed multiple hyperpigmented to erythematous papules convalescing into larger plaques.  The examiner indicated that 80-90 percent of the Veteran's entire beard area was affected, but estimated that less than 5 percent of the total skin surface area was affected.  The examiner also noted that there did appear to be some disfiguring scarring that was hyperpigmented.  It was noted that the posterior area of the neck was not affected and that the scalp also had no lesions.  The diagnosis was moderate to severe pseudofolliculitis barbae.

VA treatment records dated in February 2004 note that the Veteran had a swollen left jaw.  It was noted that he had been diagnosed with barber s itch and given multiple recommendations in the past, which he has not fully complied with recently.  It was also noted that the Veteran picks recurrently on his hairs and it is unclear how much this behavior is contributing to infection.  Examination of the skin showed a clear small subdermal pustule/cyst underneath the surface of the skin and rare acne overlying hair follicles, but no erythema, warmth, or fluctuance.

An April 2004 treatment entry noted that the Veteran had requested refills of medication, to include benzoyl peroxide.  It was indicated that he used topical benzoyl peroxide for acne on his chin and neck, which was exacerbated by ingrown hairs, irritation from shaving, and picking at his face.  Examination of the skin showed acne overlying hair follicles in the beard region.  Although he skin was pitted and bumpy, there was no evidence of inflammation.  The Veteran was also seen for a dermatology consultation for his acne, during which he was given a prescription of a 10 percent benzoyl peroxide gel to apply twice a day.  

In an October 2004 statement, the Veteran reported that his skin condition had worsened.  He indicated having been told by a physician that that condition affected 100 percent of his face and that it would require constant systemic therapy to treat, or that he should undergo laser surgery.  He also reported that his face then had palpable tissue loss and gross distortions, and reported that the rash had spread to his groin area.  In a November 2004 statement, the Veteran reported the existence of a 5 inch scar and stated that his skin texture had become abnormal in an area exceeding six square inches.  In a December 2004 statement, the Veteran reported that his pseudofolliculitis barbae was so severe that he spent most of his time removing ingrown hairs from his face, stating that is he did not removed the ingrown hairs they would become swollen and imbedded with puss.  He stated that he was not socializing or engaging in any activity other than trying to relieve his facial pain, indicating that picking at his face had become a mental issue for him.  

The Veteran was again seen in the dermatology clinic in September 2005.  At that time, he stated that he was disfigured and looked like a monster.  He reported use of benzoyl peroxide gel, without relief, and stated that he had tried to treat his condition with barium sulfide, which burned and scarred his face.  The Veteran also reported associated nerve pain and headaches.  The VA clinician indicated that she had discussed with the Veteran that there was no cure for pseudofolliculitis barbae, but there were effective treatments.  He was informed that he could continue to use the benzoyl peroxide gel and was prescribed Retin A to use twice a week, as well as an erythromycin solution.  The risks of laser surgery were also discussed, to include hypopigmentation due to destruction of the melanocytes in the hair follicles.  

The Veteran was again seen in the dermatology clinician in December 2005.  At that time, he reported that he continued to have significant pain and social trauma related to his skin condition.  Examination of the Veteran revealed scarring on all of the hair-bearing surfaces of the lower face and neck.  No pustules were noted and there were no areas of skin breakdown or any marked edema.  The Veteran was prescribed doxycycline, twice daily.

In June 2006, the Veteran presented to the dermatology clinician complaining that none of the prescribed treatments had helped.  He reported that his condition impacted him socially, and caused him to be depressed.  Examination of the Veteran revealed fine hyperpigmented papules on the cheeks, chin, and neck.  No pustules were seen.  The VA clinician noted that the Veteran's symptoms were out of proportion to eh clinical exam.  The Veteran was advised to continue nightly use of a tretinoin (Retin-A), but to discontinue all other medication, as the Veteran did not feel that they were providing any relief.

A June 2007 dermatology clinic note indicates that the Veteran had been seen in the clinic for a year.  The Veteran reported use of a tretinoin cream without improvement, and stated that the pseudofolliculitis barbae involved only his neck and beard areas.  Examination revealed multiple hyperpigmented papules on the cheeks, chin, jawline, and neck, as well as scarring within this distribution.  No pustules were noted 

During his August 2007 hearing, the Veteran reported constantly picking at his face and ingrown hairs.  He indicated constant used of medication and stated that his skin condition was preventing him from being able to sleep.  He also reported pain, itching, and irritation.

The Veteran was again seen in the dermatology clinica in June 2008.  He reported that his skin condition had worsened with increased beard distribution associated "pinprick" sensation interfering with sleep and now also involving the bilateral axillae and groin.  He stated that four times a month he would pull out ingrown hairs.  Physical examination revealed curly hair on cutaneous upper lip, with no pustules/papules appreciated in moustache distribution.  There were papules/scattered pustules in the beard distribution, but no axillary findings despite complaints of pruritus/pain.  The Veteran refused a groin exam.  The clinician assessed pseudofolliculitis barbae, and prescribed treatment with clindamycin, a topical solution, a tretinoin cream, triamcinolone, and hydrocortisone.  The clinician also noted that the Veteran's complaints were out of proportion with clinical exam and that the Veteran had been noncompliant with his dermatological medication.

The Veteran was again seen in September 2008.  Examination revealed multiple hyperpigmented papules on the cheeks, chin, jawline, and neck.  Scarring was noted, but pustules were not seen.  The Veteran was directed to continue to use clindamycin and hydrocortisone daily and a tretinoin cream nightly.  

In April 2009, the Veteran was afforded another VA skin examination.  Physical examination of the Veteran revealed multiple hyperpigmented papules on the cheeks, chin, jawline, and neck.  Scarring within that distribution was noted, but minimally perceived.  The scarring was noted to be primarily hyper- and hypopigmentation changes.  There were no pustules, but the Veteran was observed to have a few scattered more apparent, raised papules, some with excoriation makers.  The examiner indicated that approximately 3 percent of the body was affected, but that all of the shaving areas, to include the face and neck, was affected.

Another VA examination was conducted in October 2010, the report of which describes the Veteran's pseudofolliculitis as being constant.  Treatment was noted to be with constant or near constant topical solutions for nearly 30 years.  Corticosteroids, immunosuppressive drugs, and systemic therapy were not indicated.  Local skin symptoms were noted, but systemic symptoms were not.  Regarding the functional impact of the Veteran's skin condition, it was indicated that the Veteran was preoccupied with removing hairs from his face and neck with tweezers and that he avoided social situations because of his appearance and his preoccupation with removing his ingrown hairs.  The Veteran reported that his skin condition gave him a bad appearance and that he avoided social situations or getting involved in community events, church events, and family gatherings and that he felt as though this problem was having negative effects on his marriage.

Physical examination of the Veteran revealed diffuse hyperpigmentation on the cheeks, chin, upper lip, jawline, and neck.  There were several red inflammatory papules and pustules on cheeks, jawline, and neck, and multiple hyperpigmented and hypopigmented firm papules consistent with scars within the distribution of the hair bearing areas on the face and neck.  The examiner indicated that 5 to 20 percent of the Veteran's exposed areas were affected and that less than 5 percent of the body area was affected.  The examiner also indicated that the Veteran's skin was hyperpigmented and of abnormal texture secondary to scarring in an area greater than 39 square centimeters, but that it was not indurated or inflexible.  Photographs were also taken and are associated with the Veteran's VBMS file.

A VA scars examination was also completed.  It was noted that the Veteran had more than 100 firm, slightly elevated 1 to 3 millimeter hyperpigmented and hypopigmented papules located on the cheeks, jawline, chin, upper lip, and neck.  While some of the lesions had associated scale, they were not bound down to the deep tissue.  Regarding symptoms, it was noted that the Veteran complained of itching, and bleeding after shaving, as well as tenderness and pain.  The scars were non-linear and estimated to affect more than 50 percent of the total face area.  The scars were not painful on examination and there was no skin breakdown.  The scars were also described as superficial, with no underlying soft tissue damage and no inflammation, edema, or keloid formation.  They were elevated, but not adherent to underlying tissue.  There was also no indication of any limitation of function caused by the scars.  The area of hyperpigmentation was noted to exceed six square inches, but there was no evidence of underlying soft tissue loss, induration or inflexibility, or of gross distortion or asymmetry.

An additional VA examination was conducted in February 2013, the report of which notes that the Veteran has had no dermatology appointments since 2008.  The Veteran reported that his rash still itches nightly, but not during the day.  Treatment was noted to be triamcinolone.  The examiner indicated no scarring no disfigurement due to the pseudofolliculitis barbae and no systemic manifestations due to any skin disease.  Treatment was noted to be triamcinolone, a topical corticosteroid.  Systemic corticosteroids or other immunosuppressive medications were not indicated, nor were sympathomimetics, immunosuppressive retinoids, antihistamines, or other oral medications.  No additional treatment or procedures were noted.

Physical examination of the Veteran revealed pseudofolliculitis barbae affecting 5 to 20 percent of the exposed area and less than 5 percent of the total body surface area.  Specifically, multiple hyperpigmented papules on the cheeks, chin, jawline, and front of the neck were seen, but no pustules were noted.  It was also noted that the Veteran had self-created scratch marks on the back of the neck and not due to service-connected skin condition.  The examiner indicated that the Veteran's skin condition did not impact his ability to work.  The examiner also stated the Veteran's service-connected pseudofolliculitis does not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, noting that no systemic or immunosuppressive therapy has ever used and none is currently prescribed.  Photographs were also taken and have been associated with the Veteran's VBMS file.

VA treatment records show that the Veteran presented to a VA emergency department in April 2013 complaining of a rash in the groin area.  In May 2013, he was seen in the dermatology clinic, complaining that his eczema had worsened in the last six months.  The Veteran was noted to have both eczema and pseudofolliculitis barbae, the latter of which was described as mild to moderate.  An October 2013 VA treatment note records the Veteran's complaints of worsening groin rash.  It was noted that he had a six year history of eczema, that his skin did not appear affected, and the lesions appeared to be due to excessive scratching.  VA treatment records dated after that date show continued treatment for eczema/pruritus, but not specifically for his service-connected pseudofolliculitis barbae.

Lastly, the Board notes that in April 2015, the Veteran submitted two VA scars/disfigurement disability benefits questionnaires (DBQs).  Notably, one DBQ was not signed.  The other DBQ was purportedly signed on April 3, 2015, by a physician, the precise name of whom is unclear from the document itself.  Although a phone number was listed, with the area code pertaining to Miami, Florida, no medical license number was provided, nor was any address for the physician.  The examination report also contains no ICD codes for the purported diagnoses of various scars, and much of the examination report is blank.  To the extent that information contained in this DBQ could be relevant to the matter at hand, given the lack of information provided, the Board finds reason to question whether the DBQ was indeed filled out by the physician who purportedly signed the report or whether the Veteran was even examined by such physician.  As such, the Board will not rely upon this evidence.

Turning first to whether a rating in excess for 30 percent may be assigned at any point under the applicable rating criteria in effect prior to August 20, 2002, the regulation then in effect provided that dermatophytosis was to be rated under the criteria for eczema set forth in DC 7806, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118, DC 7813 (2001).  

Under the version of DC 7806 as in effect prior to August 30, 2002, a 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118, DC 7806 (2001).  A 50 percent rating was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  Id.

Upon review of the evidence, the Board finds that at no point  pertinent to the current claim for increase has rhe Veteran's pseudofolliculitis more nearly approximated the criteria for a 50 percent rating under DC 7806 as in effect prior to August 30, 2002.  Indeed, at no point has ulceration or extensive exfoliation or crusting been indicated.  Further, the Board has considered the Veteran's assertions that picking at his face had become a mental issue for him and that his skin condition caused him to become depressed.  In this regard, the Board notes that the Veteran had filed a separate claim for service connection for depression, secondary to his pseudofolliculitis barbae, which was denied.  Regardless, however, of that denial, to the extent that any other lay evidence of record could be read as demonstrating nervous manifestations of the Veteran's pseudofolliculitis barbae during the relevant time period, the regulation clearly requires ulceration or extensive exfoliation or crusting in addition to any systemic or nervous manifestations.  Thus, as the evidence fails to show ulceration or extensive exfoliation or crusting of the Veteran's pseudofolliculitis barbae prior to August 30, 2002, he would not be entitled to a rating of 50 percent regardless of whether there existed systemic or nervous manifestations at that time.  See 38 C.F.R. § 4.118, DC 7806 (2001).  

Thus, for the Veteran to be entitled to a schedular rating greater than 30 percent in accordance with the criteria set forth in DC 7806 as in effect prior to August 30, 2002, it must be demonstrated that his pseudofolliculitis barbae is "exceptionally repugnant."  Id.  In Buczynski v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) discussed the fact that this prong of the regulation calls for "a subjective assessment based on how others respond to the [Veteran's] condition."  24 Vet. App. 221, 223 (2011).  The Court noted that in determining whether a skin condition is exceptionally repugnant, the Board must consider all relevant factors, to include, but not limited to, the percentage of visible areas of the body affected, the extent of any oozing, and the presence of any repugnant odor.  Id. at 228.  

In this regard, the Board has considered the Veteran's contentions that his pseudofolliculitis barbae was disfiguring to the point that people would stare at him and that he looked like a monster.  However, there is no evidence other than the Veteran's own statements to support that contention.  Notably, no clinician's description of the Veteran's skin condition suggests to the Board that the Veteran's pseudofolliculitis barbae is exceptionally repugnant.  While multiple hyperpigmented and hypopigmented papules are consistently noted, pustules were rarely seen.  Further, while the Veteran reported that if he did not pick his ingrown hairs, they would become swollen and filled with puss, this was not seen on examination.  Nor does it appear from the evidence of record that the Veteran's pseudofolliculitis barbae resulted in a repugnant odor.  The Board has also examined the photographs of the Veteran's face and neck taken during at various points during the pendency of the claim, but does not find that they present a picture of pseudofolliculitis barbae that is exceptionally repugnant.  Accordingly, the Board finds no basis upon which to assign a rating greater than 30 in accordance with the criteria set forth in DC 7806 as in effect prior to August 30, 2002.  

(Parenthetically, the Board notes the existence of DC 7800, which, prior to August 20, 2002, was used to rate disfigurement of the head, face, or neck.  However, as 38 C.F.R. § 4.118 specifically provides that disabilities evaluated under DCs 8707 through 7819 are to be rated in accordance with the criteria for eczema, unless otherwise provided, the Board concludes that the pre-August 20, 2002, version of DC 7800 is not for consideration in this case.  Moreover, although the Veteran's pseudofolliculitis barbae was rated under DC 7813, DC 7814 pertains specifically to tinea barbae.  In this regard, the Board points out that the Court has held that when a when a foot condition is specifically listed in the rating schedule, it may not be rated by analogy under 38 C.F.R. § 4.71a, DC 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Thus, it would appear the alternative DCs should be considered only when the rating criteria does specifically contemplate the rated disability.  Here, it seems evident from the regulation that prior to August 20, 2002, pseudofolliculitis barbae was to be evaluated as eczema and thus the Board will not consider a rating under the pre-August 20, 2002, version of DC 7800.)

Effective from August 20, 2002, DC 7813 provides that dermatophytosis, which includes tinea barbae, is to be rated as disfigurement of the head, face, or neck under DC 7800; as scars under DCs 7801-7805; or as dermatitis under DC 7806, depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813 (2016).  As the RO has determined that the Veteran should be rated in accordance with the criteria set forth in DC 7800, the Board will first consider whether a higher rating can be assigned under DC 7800 as in effect prior to October 23, 2008, but after August 19, 2002.

Under DC 7800 as in effect prior to October 23, 2008, a 30 percent rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).  A 50 percent rating was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  Lastly, an 80 percent rating was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are as follows: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  Id. at Note (1)

The Board has considered the evidence of record in light of the applicable rating criteria set forth in DC 7800 and can find no basis upon which to assign a rating in excess of the currently assigned 30 percent at any point during the pendency of the Veteran's claim.  Specifically, although the Veteran has reported palpable tissue loss, at no time did physical examination of the Veteran reveal any visible or palpable tissue loss.  The Board finds that the probative value of the Veteran's lay assertions in this regard is outweighed by the objective evidence gathered during various VA examinations and dermatology consultations, especially given the VA clinicians training and expertise in identifying various conditions of the skin.  The evidence also fails to reveal and gross distortion or asymmetry of any features, let alone any paired features.

As to the characteristics of disfigurement, although the area of hyperpigmentation has been noted to exceed six square inches, and the Veteran's pseudofolliculitis results in raised bumps, there is no indication that the Veteran's skin is indurated and inflexible in an area exceeding six square inches, that the Veteran has underlying soft tissue missing in an area exceeding six square inches, or that there is a scar that is adherent to underlying tissue.  The evidence also does not support a finding that the Veteran has a scar five or more inches, nor any scar being at least one quarter inch wide at widest part.  Rather, the Veteran was noted to have more than 100 firm, slightly elevated 1 to 3 millimeter papules, which is less than one quarter inch.  Thus, regardless of the extent of any skin texture abnormality, it cannot be said that the Veteran has, at any point during the pendency of his claim, exhibited at least 4 characteristics of disfigurement.  Consequently, there is no basis for awarding a rating higher than 30 percent under DC 7800 as in effect prior to October 23, 2008, but after August 19, 2002.

As to whether a higher rating could be assigned under DCs 7801-7805, the Board notes that DCs 7801 pertains to scars, other than the head, face, or neck.  Here, the location of the Veteran's pseudofolliculitis barbae is limited to his face and neck and thus, DC 7801 is not for application.  In this regard, the Board has considered the Veteran's argument that his rash has extended to his groin.  While there is evidence of additional areas of rash on the Veteran's body, the Board believes this to be separate and distinct from the Veteran's service-connected condition.  Indeed, when seen in 2002, the impression was pityriasis rosea and more recent VA treatment records show that the Veteran has been diagnosed as having eczema affecting his groin and trunk.  A higher rating also could not be assigned under DCs 7802, 7803, or 7804, as the maximum rating under those DCs is 10 percent.  AS regards to DC 7805, that DC provides that scars may be rated on limitation on function of the part affected.  Here, the evidence does not indicate that the Veteran's service-connected pseudofolliculitis barbae causes any functional limitation.  Consequently, a rating is not assignable for scarring under Dc 7805.  See 38 C.F.R. § 4.118, DC 7801-7805 (2007).

Turning to whether a rating in excess of 30 percent could be assigned under the post August 20, 2002, version of DC 7806, the rating criteria provide for an evaluation of 30 percent evaluation for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).  A 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Here, there is no question that the Veteran's pseudofolliculitis barbae does not affect 40 percent of the entire body.  Nor has it been demonstrated that it affects more than 40 percent of the Veteran's exposed areas.  In this regard, the Board points out that although examiners and clinicians have indicated that up to 90 percent of the Veteran's entire beard area was affected, the phrase "exposed areas affected" does not mean that only the area affected (i.e., the beard) is considered.  Rather, for a rating in excess of 30 percent to be assigned in this case, there must be evidence showing that more than 40 percent of all exposed areas are affected.  Thus, while the Veteran's pseudofolliculitis barbae affects a significant percentage of his beard or shaving area, the beard or shaving area is not the equivalent of all "exposed areas."  There is simply nothing to suggest that only the beard or shaving area is to be considered when determining exposed areas for purposes of rating pseudofolliculitis barbae.  Accordingly, because the evidence fails to shows at any point during the claims period that the Veteran's pseudofolliculitis barbae has affected 40 percent of the entire body or more than 40 percent of the exposed areas, for a rating in excess of 30 percent to be assigned, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period must be demonstrated.  Id.  

In this regard, the Board notes that historically, VA had taken the position that medications that are applied topically, including topical corticosteroids or immunosuppressives, were not considered systemic therapy for VA purposes.  However, in its 2016 decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), the Court held that that "systemic therapy" as used in DC 7806 includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  That decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and was recently reversed.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017).  In reversing, the Federal Circuit determined that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  Id. at 8.  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 9.  

In the instant case, the Veteran's pseudofolliculitis has primarily been treated with topical creams, which do not rise to the level of systemic therapy.  Id.  Although hydrocortisone is one of the topical creams used by the Veteran, application was to the affected area, which is less than five percent of the Veteran's total body area.  Thus, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, id. at 10, the Board does not find that the Veteran's use of hydrocortisone on less than 5 percent of his total body area could meet the definition of systemic therapy.  

The Board also notes the Veteran's assertion, raised in a statement received in June 2013, that he was prescribed Methylprednisolone, an oral steroid drug in April 2013.  A review of the VA treatment records shows that the Veteran had presented with complaints of bumps with increased itching and stinging in the groin area.  As discussed above, this rash would appear to be separate and distinct from the Veteran's pseudofolliculitis barbae.  Furthermore, although methylprednisolone was in fact prescribed, the prescription was for one Dosepak, consisting of 21 pills.  This cannot be said to constitute constant or near near-constant systemic therapy during a 12-month period.  The Board also notes the Veteran's previous prescription of doxycycline in December 2005.  To the extent that doxycycline can be considered systemic therapy as contemplated by the regulation, doxycycline was not listed on an April 2006 medication list and does not appear to have been again prescribed.  Thus, although the Veteran may have taken doxycycline twice daily for a period of a few months, this cannot be said to constitute constant or near near-constant systemic therapy during a 12-month period.  Accordingly, even if the Veteran's predominant disability was to be consider as dermatitis, because it has not been shown that the Veteran's pseudofolliculitis barbae has at any point during the claims period affected 40 percent of the entire body or more than 40 percent of the exposed areas, or required constant or near-constant systemic therapy, a rating in excess of 30 percent is not warranted under the amended version of DC 7806.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board acknowledges that the Veteran has reported experiencing social isolation due to his skin condition.  The Board also acknowledges that such symptom, to the extent that it can be considered a symptom of disability, is not specifically contemplated by the applicable diagnostic criteria, and thus a question is raised as to whether the available schedular evaluation for service-connected pseudofolliculitis barbae is adequate.  However, the evidence does not show marked interference with employment, frequent periods of hospitalization, or that the regular schedular standards have otherwise been rendered impractical.  Here, the Veteran has not asserted that his pseudofolliculitis barbae has caused him significant issues at his work, and the other evidence of record indicated no occupational impairment or any frequent hospitalizations due to the Veteran's pseudofolliculitis barbae.  Although the evidence shows that eth Veteran has requested a reasonable accommodation at work, in part due to itching related to his skin condition, the Board does not find that requesting to telework equates to marked interference with employment.  Accordingly, the Board finds that the criteria for referral for extra-schedular consideration have not been met.  See Thun, supra.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's pseudofolliculitis barbae is appropriately rated as a single disability, and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Here, however, although the Veteran has variously sought TDIU, it would appear that he is working, or has worked during the pendency of the claim.  Further, there is no indication from the evidence of record that the Veteran's pseudofolliculitis barbae would render him incapable of obtaining and maintaining employment.  As there is no evidence or argument that the disability under consideration has actually or effectively rendered him unemployable, no claim for a TDIU due to pseudofolliculitis barbae has been raised in conjunction with the instant claim for an increased rating and need not be addressed herein.

For the foregoing reasons, the claim for a rating in excess of 30 percent for pseudofolliculitis barbae must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the assignment of a higher rating at any pertinent point, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






      (CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 30 percent for pseudofolliculitis barbae is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


